    Case 18-40824-JMM             Doc 22 Filed 12/03/18 Entered 12/03/18 14:22:16                        Desc Notice
                                     of Need to File Proof o Page 1 of 1
                                     UNITED STATES BANKRUPTCY COURT

                                                 DISTRICT OF IDAHO


                                                               )
In Re:                                                         )
                                                               )   Case Number:       18−40824−JMM
Kenneth Dean Kuntz                                             )
1037 Arrow Wood Ct                                             )   Chapter Number: 7
Twin Falls, ID 83301                                           )
                                                               )
Social Security No.: xxx−xx−3238                               )
Employer's Tax I.D. No.:                                       )
                                                               )
                         Debtor                                )
                                                               )
MeLynda Jean Kuntz                                             )
1037 Arrow Wood Ct                                             )
Twin Falls, ID 83301                                           )
                                                               )
Social Security No.: xxx−xx−7937                               )
Employer's Tax I.D. No.:                                       )
                                                               )
                      Joint Debtor                             )
                                                               )
____________________________________________                   )

      NOTICE OF NEED TO FILE PROOF OF CLAIM DUE TO POSSIBLE RECOVERY OF ASSETS

NOTICE IS GIVEN THAT:

The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. The trustee has
notified the court that payment of a dividend to creditors appears possible.

Creditors who wish to share in any distribution of funds must file a proof of claim with the Clerk of the Bankruptcy
Court at the address below on or before 90 days from the date of this notice.

Creditors who do not file a proof of claim on or before this date will not share in any distribution from the debtor's
estate.
A Proof of Claim form ("Official Form B410") can be obtained at the United States Courts Website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office. It may
be filed by regular mail. If you wish to receive proof of its receipt by the Bankruptcy Court, enclose a copy of the
claim (along with the original), and a stamped self−addressed envelope.

There is no fee for filing the proof of claim.

Any creditor who has previously filed a proof of claim in this case need not file another claim.


Dated: 12/6/18                                                     Stephen W Kenyon
                                                                   Clerk, U.S. Bankruptcy Court
Address of the Bankruptcy Court:

U.S. Bankruptcy Court
801 East Sherman
Pocatello, ID 83201
